DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/29/2021 has been entered.  Claims 2-5 and 12-13 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 8-9, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 2/19/2021.
Allowable Subject Matter
Claims 1, 6-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…the second surface defining a quadrilateral, the third surface defining a quadrilateral, the fourth surface defining a pentagon, the fifth surface defining a pentagon, the sixth surface defining a pentagon, and the seventh surface defining a pentagon, 
the second surface extending radially inward from the first surface toward a first vertical hollow of the tip end, the third surface extending radially inward from the first surface toward a second vertical hollow of the tip end, the fourth surface extending radially inward from the first surface toward a third vertical hollow of the tip end.”

While providing a stud pin with a multitude of distinct surfaces to enhance grip performance is well known and conventional in the arts, the prior art neither teaches nor suggests a tire stud comprising a tip end with seven distinct surfaces wherein the second and third surfaces defining a quadrilateral, and the fourth, fifth, sixth and seventh surfaces defining a pentagon, and the second, third and fourth surfaces extending radially inward from the first surface toward a first, second and third vertical hollow of the tip end.  As disclosed in the current application, such a structure decreases the occurrence of dislodging for the tire while maintain good performance characteristics (e.g. traction, durability, wear) (paragraph 0004 of the instant Specification).

	Claim 11 is allowable for requiring:
“…the bottom portion of the base having a saucer configuration such that an inclined surface extends radially inward from vertical sides of the bottom portion away from the tip end such that the inclined surface takes on the tear-drop shape of the bottom portion, 
the stud further including a first surface of the tip end and a second surface of the tip end, the second surface defining a quadrilateral and extending radially inward from the first surface toward the vertical hollow of the tip end.”
The closest prior art of record, Ikuno (WO 2015/139860 A), discloses a stud (1 in Figures 1-2) configured to be inserted into a tread portion of a tire (25 in Figure 4), the stud comprising: a tip end (5) protruding from the tread portion for contacting a surface; and a base including a flanged bottom portion (4) provided on an end opposite the tip end and extending radially outward, a stump portion (2) provided between the bottom portion (4) and the tip end, and a shank portion (3) interconnecting the stump portion and the bottom portion, the base being embedded and secured in the tread portion of the tire in which the stud is installed (Figure 5), the bottom portion having a tear-drop shape comprising three planar sides (10, 10, 11 in Figure 3) and one semi-cylindrical side (12).  However, Ikuno neither teaches nor suggests the surface of the bottom portion extends radially inward from vertical sides of the bottom portion away from the tip end such that the inclined surface takes on the tear-drop shape of the bottom portion, nor a first and second surface of the tip end defining a quadrilateral and extending radially inward from the first surface toward the vertical hollow of the tip end.

Another prior art, Schlittenhard (WO 2015/139860 A1), discloses a tire stud (Figures 1-9) comprising: a tip end (outer surface 2a) protruding from the tread portion for contacting a surface, the tip end comprising a radially outer portion with seven distinct surfaces, wherein the first surface defines an irregular quadrilateral and extends radially inward from the fourth surface toward a planar side of the tip end which results in a reduced mass while maintain snow and ice grip performance (paragraph 0008).  However, similar to Ikuno and Hagelin above, Schlittenhard fails to teach or suggest a first and second surface of the tip end, the second surface defining a quadrilateral and extending radially inward from the first surface toward the vertical hollow of the tip end.
While it would be conceivable piecemeal the teachings of the prior art to provide tire structure having a first surface of the tip end and a second surface of the tip end, the second surface defining a quadrilateral and extending radially inward from the first surface toward the vertical hollow of the tip end, the broadest reasonable interpretation does not necessarily mean the broadest possible interpretation.  As disclosed in the current application, such a 
Claims 14-19 are allowable at least for depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/24/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748